& Case 3:20-cv-03664-K poe ON RT 12/17/20 page| Saree

» \nccom go e fi a

ULF \LEI ) CLERK US DISiE

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS 2020DEC 17 PM 2:29

DALLAS DIVISION
JEPUTY cuerK OF dhaew
3M COMPANY, )
)
Plaintiff, ) ® UT an
g-20CV3664-K
V. ) Case No. :
)
MOONLIGHT MEDICAL SUPPLIES & ) SEALED / EX PARTE
EQUIPMENT LLC d/b/a QUALITY )
RESOURCE COMPANY, )
Defendant.

 

PLAINTIFF’S MOTION FOR LEAVE TO FILE CASE UNDER SEAL

 

Pursuant to Local Civil Rule 79.3, Plaintiff 3M Company (“3M”) hereby respectfully
moves this Court for an order permitting 3M leave to file the above referenced action under seal.
Specifically, 3M requests that it be permitted to file under seal its Complaint and Request for
Injunctive Relief; Motion for Leave to Exceed the Page Limit; Motion and Memorandum for Ex
Parte Seizure Order, Temporary Restraining Order, and Preliminary Injunctive Relief; the instant
Motion; and the accompanying declarations, affidavits, and exhibits thereto. In support of its
Motion, 3M states as follows:

1. Courts have recognized that the public has a common law right to inspect court
records. S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (Sth Cir. 1993) (citing Nixon v. Warner
Commce’ns, Inc., 435 U.S. 589, 597, 98 S.Ct. 1306, 1312, 55 L.Ed.2d 570 (1978)). This right,
however, is not absolute. Jd. Courts have the discretion to seal the records in judicial proceedings,
including “where court files might . .. become a vehicle for improper purposes.” See id. (quoting

Nixon, 435 U.S. at 598, 98 S.Ct. at 1312). In exercising this discretion to seal judicial records, a

 
Case 3:20-cv-03664-K Document4 Filed 12/17/20 Page2of5 PagelD 153

court must balance the public’s right of access against the interests favoring nondisclosure. I/d.
(citing Nixon, 435 U.S. at 599, 602, 98 S.Ct. at 1312, 1314).

2. 3M brings this action against Defendant Moonlight Medical Supplies & Equipment
LLC, seeking emergency injunctive relief pursuant to 15 U.S.C. § 1116, including an ex parte
seizure order directing Federal, state, and local authorities to seize counterfeit products and
electronic and hardcopy records from Defendant.

3. Under the requirements of 15 U.S.C. § 1116, 3M is not permitted to “publicize[]
the requested seizure.” 15 U.S.C. § 1116(d)(4)(B)(ii). Further, the statute provides that “[a]n
order under this subsection, together with the supporting documents, shall be sealed until
the person against whom the order is directed has an opportunity to contest such order,
except that any person against whom such order is issued shall have access to such order and
supporting documents after the seizure has been carried out.” Jd. at § 1116(d)(8) (emphasis added).

4. The facts and circumstances of this case warrant filing this action under seal
because there is a specific, serious, and substantial risk to the general public health and safety that
will be eliminated if Defendant is not allowed the opportunity to rid itself of thousands of units of
counterfeit personal protective equipment upon notice of a public filing of this action. There is no
less restrictive means than filing this action under seal that will adequately and effectively protect
the general public.

In light of the foregoing, 3M respectfully requests that the Court grant this Motion and
permit 3M to file under seal its Complaint and Request for Injunctive Relief; Motion for Leave to
Exceed the Page Limit; Motion and Memorandum for Ex Parte Seizure Order, Temporary
Restraining Order, and Preliminary Injunctive Relief; and the accompanying declarations,

affidavits, and exhibits thereto.

 
Case 3:20-cv-03664-K Document 4 Filed 12/17/20 Page3of5 PagelD 154

Dated: December 17, 2020

Respectfully submitted,
BARNES & THORNBURG LLP
/s/ Mark C. Nelson

Mark Nelson

Texas Bar No. 00794361
Juanita DeLoach

Texas Bar No. 24064218
Alicia Raines Barrs

Texas Bar No. 24109620

2121 N. Pearl Street, Suite 700
Dallas, TX 75201-2469
Telephone: (214) 258-4200
Facsimile: (214) 258-4199
Mark.nelson@btlaw.com
Juanita.deloach@btlaw.com
Alicia.rainesbarrs@btlaw.com

OF COUNSEL:

Patricia Volpe

(Pro Hac Vice To Be Filed)
Minnesota Bar No. 0392872
Autumn Gear

(Pro Hac Vice To Be Filed)
Minnesota Bar No. 0398236
225 South Sixth Street, Ste 2800
Minneapolis, MN 55402
Telephone: (612) 333-2111
Facsimile: (612) 333-6798

trisha.volpe@btlaw.com
autumn.gear@btlaw.com

Attorneys for Plaintiff 3M Company
 

Case 3:20-cv-03664-K Document 4 Filed 12/17/20 Page4of5 PagelD 155

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
3M COMPANY, )
)
Plaintiff, )
)
V. ) Case No. :
)
MOONLIGHT MEDICAL SUPPLIES & ) SEALED / EX PARTE
EQUIPMENT LLC d/b/a QUALITY )
RESOURCE COMPANY, )
Defendant.

 

[PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION
FOR LEAVE TO FILE CASE UNDER SEAL

 

Plaintiff 3M Company’s Motion for Leave to File Case Under Seal came on for hearing in

this Court. Having considered Plaintiff's Motion and the exhibits thereto, this Court hereby

ORDERS that:
1. Plaintiff's Motion for Leave to File Case Under Seal is GRANTED.
2 Plaintiff's Complaint and Request for Injunctive Relief; Motion for Leave to

Exceed the Page Limit; Motion and Memorandum for Ex Parte Seizure Order, Temporary
Restraining Order, and Preliminary Injunctive Relief; and the accompanying declarations,
affidavits, and exhibits thereto, in the order listed, are deemed filed as of the date of this Order.

3. Any future documents filed in this matter shall be filed under seal, using this order
as authority to do so.

4. All documents filed under seal shall remain under seal until 60 days after the final

disposition of this case in accordance with Local Civil Rule 79.4.

SO ORDERED.

 
Case 3:20-cv-03664-K Document4 Filed 12/17/20 Page5of5 PagelD 156

Dated:

 

United States District Judge

 
